Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This a Final Office Action for application number 17/090,294 in response to an amendment filed on 2/10/2022; the original application filed on 10/29/2019. Claims 1-6 and 10-20 have been examined and are pending in this application. Claims 7-9 have been cancelled. Claims 1 and 19 are independent claims. 
Response to Arguments
Applicants’ arguments with respect to claims 1-6 and 10-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obvious ness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0098349 A1) in view of LU et al. (US 2020/0045724 A1).

Regarding claims 1 and 19, Sun teaches a method, comprising:
receiving, by a processor of an apparatus (See Fig. 9 “scheduled entity” including processor #904 and transceiver #910), configurations allocating a first transmission opportunity and a second opportunity (transmission opportunity is interpreted as a grant per applicant’s specification at paragraph [0021]; and see [Sun] Fig. 15 Block #1502 and paragraph [0148], “At block 1502, the scheduled entity may receive scheduling information corresponding to a dynamic uplink grant, a dedicated SPS uplink grant and a contention-based SPS uplink grant to simultaneously configure the scheduled entity with a dedicated SPS uplink grant, a contention-based SPS uplink grant and a dynamic uplink grant”);
determining, by the processor, whether the first transmission opportunity and the second transmission opportunity are overlapped (See Fig. 15. Block #1506 “Overlap dynamic?” described in paragraph [0150] for dynamic grant overlapping with SPS grants, and Block #1512 “Overlap SPS?” described in paragraph [0151] for SPS grant overlapping with another SPS grant);
performing, by the processor, a transmission according to the priority of either the first transmission opportunity or the second transmission opportunity, (see above paragraphs [0150-0151] for overlap dynamic rule and overlap SPS rule respectively which discloses further transmitting according to the rule which relates to a priority as cited above; and transmitting is also disclosed in Fig. 15 Block 1508 and 1514 “transmit user data...”), 
Sun et al. fails to explicitly teach determining, by the processor and responsive to the first transmission opportunity and the second transmission opportunity being overlapped, a priority of at least one of the first transmission opportunity and the second transmission opportunity according to a highest priority among priorities of a plurality of logical channels (LCHs) that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity,
[a scheduling unit, configured to determine, based on the scheduling priority, whether to schedule a cellular uplink transmission for the terminal device in a same time resource overlapping with the D2D transmission, (Lu et al., Paragraph 34)], 
Lu et al. further teaches determining a priority of at least one of the first transmission opportunity and the second transmission opportunity according to a highest priority among priorities of a plurality of logical channels (LCHs) that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity, [At block 240, the terminal device may perform the D2D transmission. Just as an example, the priority of the cellular uplink transmission may be determined based on a priority of a logical channel associated with the cellular uplink transmission. In one embodiment, if there are a plurality of logical channels associated with the cellular uplink transmission, the priority of the cellular uplink transmission may be determined based on, for example, the highest/lowest priority of the plurality of logical channels, (Lu et al., Paragraph 105)],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining, by the processor and responsive to the first transmission opportunity and the second transmission opportunity being overlapped, a priority of at least one of the first transmission opportunity and the second transmission opportunity according to a highest priority among priorities of a plurality of logical channels (LCHs) that are carried or can be carried by either the first transmission opportunity or the second transmission opportunity, (Lu et al., Paragraph 105), in order for the terminal device may also communicate (Lu et al., Paragraph [0006]).

Regarding claims 2 and 20, the modified Sun teaches the method wherein at least one of the first transmission opportunity and the second transmission opportunity comprises a configured grant or a dynamic grant, (configured grant is interpreted as semi-persistent scheduling (SPS) grant per applicant’s specification at paragraph [0022]; and see claim 1 paragraph [0148] where the uplink grants can be SPS uplink grants or a dynamic uplink grant).

Regarding claim 3, the modified Sun teaches the method of Claim 1, wherein determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises determining that the second transmission opportunity comprises a higher priority than the first transmission opportunity in an event that the first transmission opportunity is allocated earlier than the second transmission opportunity, (see paragraph [0105] where SPS uplink grants may be configured before a dynamic uplink grant; where per claim 1 and Fig. 15. Block 1508 the later configured dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]).

Regarding claim 4, the modified Sun teaches the method of claim 2, wherein the determining of the priority of the at least one of the first transmission opportunity and the (see claim 1 and Fig. 15. Block 1508 where the dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]).

Regarding claim 5, the modified Sun teaches the method of claim 2, wherein the determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises determining that a larger grant comprises a higher priority in an event that two configured grants are overlapped, (see claim 1 and Fig. 15. Block 1508 where the dynamic uplink grant takes priority over an overlapped SPS uplink grant as described in paragraph [0150]; where per paragraph [0121] the dynamic grant is selected for larger sized packets, “For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”).

Regarding claim 6, the modified Sun teaches the method of claim 2, wherein the determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises determining that a specified grant comprises a higher priority in an event that two configured grants are overlapped, (See Fig. 15 Block 1508 for prioritization with respect to a rule for “overlap dynamic?” from Block #1506 described in paragraph [0150], “at block 1508, the scheduled entity may prioritize the dynamic uplink grant over any of the SPS uplink grants”; and Block 1514 for prioritization with respect to another rule for “overlap SPS?” from Block 1512 in paragraph [0151], “at block 1514, the scheduled entity may prioritize the dedicated SPS uplink grant over the contention-based SPS uplink grant”).

Regarding claim 10, the modified Sun teaches the method of claim 1, wherein the determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises priority information of at least one of the first transmission opportunity and the second transmission opportunity received from a network node, (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities; and for being received from a network node). 

Regarding claim 11, the modified Sun teaches the method of claim 1, wherein the determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises determining the priority (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities) according to priority information of a LCH triggering a scheduling request (SR) or random access channel (RACH) preamble transmission, (see UL burst can contain SR or RACH information [Sun] paragraph [0078], “The UL burst 406 may include additional or alternative information, such as information pertaining to random access channel (RACH) procedures, scheduling requests (SRs) (e.g., within a PUCCH), and various other suitable types of information”).

Regarding claim 12, the modified Sun teaches the method of claim 1, wherein the determining of the priority of the at least one of the first transmission opportunity and the second transmission opportunity comprises determining the priority according to priority information included in downlink control information scheduling a downlink transmission to which a hybrid automatic repeat request (HARQ) feedback corresponds, (see claim 1 which cites examples of rules for determining a priority of at least one of the transmission opportunities).

Regarding claim 13, the modified Sun teaches the method of claim 1, further comprising: prioritizing, by the processor, a transmission opportunity that carries most data in an event that the first transmission opportunity and the second transmission opportunity are determined to comprise an equal priority, (see claim 7 where [Sun] teaches a rule prioritizing dynamic grant, where dynamic grant carries larger size packets per paragraph [0121], “For user data traffic with small packets or tight delay constraints (e.g., low- latency packets), the uplink grant management circuitry 943 may select the contention-based SPS uplink grant for transmission of the user data traffic. For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”).

Regarding claim 14, the modified Sun teaches the method of claim 1, further comprising: prioritizing, by the processor, a transmission opportunity that carries more data  from a highest priority LCH in an event that the first transmission opportunity and the second ([Sun] teaches a rule prioritizing dynamic grant, where dynamic grant carries larger size packets per paragraph [0121], “For user data traffic with small packets or tight delay constraints (e.g., low- latency packets), the uplink grant management circuitry 943 may select the contention-based SPS uplink grant for transmission of the user data traffic. For user data traffic with larger sized packets, the uplink grant management circuitry 943 may select the dynamic uplink grant for transmission of the user data traffic”).

Regarding claim 15, the modified Sun teaches the method of claim 1, further comprising: prioritizing, by the processor, a transmission opportunity that starts first in an event that the first transmission opportunity and the second transmission opportunity are determined to comprise an equal priority, (see claim 7 where [Sun] teaches a rule prioritizing dynamic grant in paragraph [0150]).

Regarding claim 16, the modified Sun teaches the method of claim 2, further comprising: prioritizing, by the processor, the dynamic grant in an event that the configured grant and the dynamic grant are determined to comprise an equal priority, (see claim 7 where [Sun] teaches a rule prioritizing dynamic grant in paragraph [0150]).

Regarding claim 17, the modified Sun teaches the method of claim 10, wherein the priority information is included in control information that schedules at least one of the first transmission Opportunity and the second transmission opportunity, (to prioritize SL transmissions may be applied only to physical sidelink shared channel (PSSCH) and physical sidelink control channel PSCCH (i.e. the SL data and control channel), (Lu et al., Paragraph 98)).

Regarding claim 18, the modified Sun teaches the method of claim 10, wherein the priority information is included in the configurations, (determining a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least one of: a first comparison between an associated priority of the scheduling configuration, (Lu et al., Paragraph 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5:00 pm (PST) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478